Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146339 & (63)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  CJ’S EXCAVATING, INC.,                                                                                 David F. Viviano,
            Plaintiff-Appellant/                                                                                     Justices
            Cross-Appellee,
  v                                                                SC: 146339
                                                                   COA: 309849
                                                                   Benzie CC: 08-008337-CK
  CITY OF FRANKFORT,
            Defendant-Appellee/
            Third-Party Plaintiff/
            Cross-Appellant,
  v
  MANSFIELD & ASSOCIATES,
           Third-Party Defendant-Appellee/
           Cross-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 19, 2012
  order of the Court of Appeals and the application for leave to appeal as cross-appellant
  are considered, and they are DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2013                       _________________________________________
         p0325                                                                Clerk